            Case 6:19-cv-01343-KHV-GEB Document 7-13 Filed 01/30/20 Page 1 of 3




                                                                                                   phone: 785-296-6800
122 S.W. 7th Street                                                                                   fax: 785-296-5956
Topeka, KS 66603                                                                            www.KansasHighwayPatrol.org

Hennan T. Jones, Superintendent                                                                      Laura Kelly, Governor



August 9, 2019


RE:        Internal Investigation - PSU Case# 2019-0130

Joshua Bosire
999 N Silver Springs Blvd Apt 0503
Wichita, KS 67212

Dear Mr. Bosire,

Thank you for contacting the Kansas Highway Patrol to express your concerns regarding your contact with
Technical Trooper (TECHTRP) McMillan and Master Trooper (MSTRP) Schulte on February 10, 2019. The contact
was during a traffic enforcement stop on I-70 Highway in Ellis County. In an email to myself, Governor Laura
Kelly, and others titled "DWB - Driving while black", you alleged racial profiling and civil rights violations. The
email stated you had contact with a Trooper at a gas station and were then stopped for speeding after you had
returned to Interstate 70. You wrote you were searched, and it was a "prolonged unjustified detention. 11 You alleged
you were not provided any written documentation for the speed violation and you felt that you were targeted, and
the detainment and search were unjust.

In a later email dated May 31, 2019, to the Professional Standards Unit, you provided additional information and
allegations of misconduct. You also cited Kansas Highway Patrol policies and what you felt were violations of
those policies.

We also had access to the videos you produced and supported that were posted online. In these videos, our
dashcam video was utilized that had been provided to you under your various Kansas Open Records Act Requests.
You outlined your concerns, perceptions, and observations throughout the posts.

Lieutenant (LT) Bullock was assigned to investigate the allegations of misconduct. After careful review of this case,
there are multiple things I had to consider in reaching my decisions on these issues. In doing this, I had the benefit
of LT Bullock's completed investigation which included written statements, telephone and in person interviews,
audio/video of the entire contact with you roadside, state statutes, our policies and procedures, as well as the
information you provided us for consideration.

Our personnel are tasked with enforcing state laws and providing services to the public. The mission and goals of
our agency have the result of making the motoring public safer and reducing the criminal element that utilize the
public roadways of our state for illegal enterprises. To accomplish these goals, law enforcement officers must be
observant and vigilant to detect and deter crime. Your contact with our officers stemmed from their observations.
The investigation revealed that our officers did observe you at a Love's Travel Plaza in Ellis, Kansas. You did not
have any direct contact with TECHTRP McMillan or MSTRP Schulte at the service station and we have no reason
to believe you were observed as you were leaving Love's.

The video of the traffic stop TECHTRP McMillan performed with you occurred on Interstate 70. McMillan stated
he stopped you for speeding more than the posted maximum. This is a violation of law under KSA 08-1558 and he
chose to warn you for it. During the contact with you, TECHTRP McMillan attempted to investigate for possible
criminal activity based on what he believed were suspicious activities and conduct on your part. Reasonable
suspicion of a crime is subjective and must be viewed through the lens of what the officer on scene knew and
observed while dealing with the totality of the circumstances. As law enforcement, we are also aware that our
actions are many times, and rightfully so, scrutinized after the fact. In this case, after considering everything we
had access to, and comparing what we know with what occurred during your traffic contact, we have determined
some of your concerns had merit.
                                                                                                     EXHIBIT 13
            Case 6:19-cv-01343-KHV-GEB Document 7-13 Filed 01/30/20 Page 2 of 3



                                                                                              phone: 785-296-6800
122 S.W. 7th Street                                                                              fax: 785-296-5956
Topeka, KS 66603                                                                       www.KansasHighwayPatrol.org
Herman T. Jones, Superintendent                                                                 Laura Kelly, Governor



 May 9, 2019

RE:       Kansas Open Records Act Request

Joshua Bosire
Incident Date: 02/10/2019
Citation Number: E00 1939286
Call For Service Number: 34156 I 3
KHP Case Number: A number was not assigned

Joshua Bosire
999 N Silver Springs Blvd, Apt 503
Wichita, KS 67212

Mr. Bosire:

This letter is in response to your records request pursuant to the Kansas Open Records Act (KORA) request which
was received in our office via email on May 8, 2019.

Your request states you are seeking a copy of the following Kansas Highway Patrol Policy & Procedures.

I.    ADM-02 - Policies and procedures
      I would like to request a copy of ADM-02 policy.

2.   ADM-07 - Employee conduct complaints
     I would like to request a copy of the ADM-07 policy

3.   ADM-15 - Public Information and Media Relations
     I would like to request a copy of the ADM-15 policy

4.   ADM-29- Kansas Law Enforcement Reporting (KLER)
     I would like to request a copy of the ADM-29 policy

5.   ADM-37 - Employee Identification
     I would like to request a copy of the ADM-37 policy

6.   ENF..:01 - Enforcement Guidelines
     I would like to request a copy of the ENF-01 policy

7.   ENF-03 - Stopping and Approaching the Violator
     l would like to request a copy of the ENF-03 policy

8.   FOR-14 - Miranda Warning/Waiver
     I would like to request a copy of the FOR-14 policy

9.   FOR-14-Miranda Warning/Waiver
     I would like to request a copy of the FOR-14 policy
             Case 6:19-cv-01343-KHV-GEB Document 7-13 Filed 01/30/20 Page 3 of 3

RE: Freedom of lnfon
Joshua Bosire
Incident Date: 02/I0/2019
Citation Number: £001939286       /J
Call For Service Number: 34156
May 9, 2019
Page 2



I 0. FOR-23- Employee conduct complaint investigation file checklist
     I would like to request a copy of the FOR-23 policy

11. FOR-27- Electronic Citations with digiTicket
    I would like to request a copy of the FOR-27 policy

12. FOR-40- Employee conduct complaint
    I would like to request a copy of the FOR-40 policy

13. FOR-52-Consent to Search
    I would like to request a copy of the FOR-52 policy

14. ROC-03 - Customs, Courtesies, and public Appearances
    I would like to request a copy of the ROC-03 policy

15. ROC-04 - General Conduct
    I would like to request a copy of the ROC-04 policy

16. ROC- 10 - Bias-Based Policing
    I would like to request a copy of the ROC-10 policy

17. ROC-12 - Code of Ethics
    I received page 2 of the code of ethics but page lwas missing

18. PER-25 - Employment Criminal History Record Check
    I would like to request a copy of the PER-25 policy

19. Request - ALL Disciplinary investigations records, reprimands, counseling's, write-ups, suspensions,
    and complaints against Master Trooper Doug Schulte (Badge 411) and Technical Trooper Brandon
    McMillan Badge (253).

We are reviewing your request. We will contact you as soon a possible to advise you of any applicable cost for
filling this request.

If we can be of further assistance, please contact us.

Sincerely,

HERMAN T; JONES, Colonel




CHERYL BUKACEK
Records Manager
